       Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 1 of 10
                                        U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    June 29, 2020

By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    United States v. John Depeyster, 19 Cr. 253 (GHW)

Dear Judge Woods:

       The Government respectfully submits this letter in advance of sentencing in this matter,
which is currently scheduled for July 13, 2020, at 3:30 P.M. For the reasons explained below, the
Government maintains that a sentence within the applicable U.S. Sentencing Guidelines range (the
“U.S.S.G” or “Guidelines”), including an enhancement for obstruction of justice, of 33 to 41
months’ imprisonment would be sufficient, but not greater than necessary, to serve the legitimate
purposes of sentencing.

       A. Relevant Background

         The defendant was arrested on or about December 14, 2020, pursuant to a Complaint
charging him with failing to register as a sex offender. (See ECF No. 1.) On or about April 10,
2019, an Indictment charging the same offense was filed in one count. (See ECF No. 16.) On or
about October 29, 2019, the defendant moved to dismiss the Indictment. (ECF Nos. 47–48.) The
Court denied that motion on or about December 5, 2019, and thereafter the defendant proceeded
to trial, which was held from February 3, 2020, to February 6, 2020. (See ECF Nos. 87, 89, 91,
93 (Trial Tr. from Feb. 3, 2020, through Feb. 6, 2020, and hereinafter collectively, “Tr.”).)

              1. Offense Conduct

        On or about October 9, 2007, the defendant was convicted in Kings County Supreme Court
of two counts of sexual abuse in the first degree, in violation of N.Y. Penal Law § 130.65. (PSR
¶ 6.)1 On or about October 22, 2007, he was sentenced to five years’ imprisonment as a result of
those convictions. (Id.) The offense underlying those charges stemmed from a forcible assault on
a young woman in Brooklyn, and as a result of his convictions the defendant was required to
register as a sex offender under both the federal Sex Offender Registration and Notification Act

1
 References to “PSR” refer to the Revised Final Presentence Report issued by the U.S. Probation
Office (“Probation”) on or about May 28, 2020. (ECF No. 100.)
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 2 of 10
                                                                                               Page 2


(“SORNA”) and the laws of any states where he lived and worked. The defendant registered with
the New York State Sex Offender Registry (“NYSOR”) as required on or about December 22,
2010, while still in prison serving his state sentence, by completing an NYSOR registration form.
(Id. ¶ 8.) Among other things, that form required the defendant to acknowledge in writing that he
understood he “ha[d] a duty to register” and that those “duties were explained to [him].” (Id.) The
defendant was designated a Level Two, “sexually violent offender,” under New York law, and
thus was required to register as a sex offender for life. (Id. ¶ 7.)

        As a Level Two sex offender, the defendant is required to review and sign an annual
address verification form. (Id. ¶ 9.) New York’s Department of Criminal Justice Services
(“DCJS”), which oversees the NYSOR, mails such forms annually to sex offenders required to
complete the forms at the address on file for each offender. (Id.) By law, sex offenders – including
the defendant – must sign and return the annual address verification form within ten days. (Id. ¶¶
9–10.) Further, during the year, the defendant also “[m]ust notify DCJS in writing of any change
of home address no later than 10 days after [he] move[s],” and “should [he] move out of NYS [he]
must abide by the statutory registration requirements in that jurisdiction.” (Id. ¶ 11.)

       As of November 15, 2018, the registered address the defendant had provided to the
NYSOR database was 781 East 135th Street, Bronx, New York 10454, which is a men’s shelter in
the Bronx (the “Bronx Address”). (Id. ¶ 9.) From approximately 2011 through approximately
2016, the defendant completed multiple NYSOR change of address forms to update his address,
and he returned several signed annual NYSOR address verification forms as required. (Id. ¶ 13.)
But then he stopped. In or about December 2017, DCJS mailed an annual address verification
form to the defendant at the Bronx Address, but he failed to sign and return the form as required
under state law. (Id. ¶ 14.) The defendant never again confirmed or updated his address until he
was arrested in or about December 2018.

               2. Evidence at Trial

         A jury trial in this matter began on February 3, 2020. Evidence adduced at trial showed
that, from approximately December 2017 through November 2018, the defendant was residing in
New Jersey – first, with a now ex-girlfriend at an apartment building in Newark, New Jersey, on
Martin Luther King Boulevard (the “MLK Address”); and second, thereafter with his current
girlfriend at another apartment on South 7th Street in Newark (the “Seventh Street Address”). (Id.
¶¶ 16–25, 36–40.) Despite no longer residing at the Bronx Address, however, the defendant never
updated his address in New York, nor did he register as a sex offender in New Jersey. (Id. ¶¶ 26–
27.) The defendant was convicted of the sole charge in the Indictment on February 6, 2020. (See
ECF No. 83.)

               3. Probation’s Guidelines Calculation

       On May 28, 2020, Probation issued the defendant’s final PSR. (See ECF No. 100.) The
PSR calculates a total adjusted offense level of 16, a criminal history category of III, and a resulting
Guidelines range of 27 to 33 months’ imprisonment. (See PSR ¶¶ 45–54, 57–63, 92.) The
Government agrees with Probation’s calculation, with one exception.
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 3 of 10
                                                                                            Page 3


        On May 10, 2020, the Government informed Probation that it believed the defendant
should receive a Guidelines enhancement for obstruction of justice.2 See U.S.S.G. § 3C1.1; see
also United States v. Ben-Shimon, 249 F.3d 98, 102 (2d Cir. 2001) (quoting United States v.
Zagari, 111 F.3d 307, 329 (2d Cir. 1997)) (explaining that “an enhancement for obstruction of
justice based on perjured testimony” may be imposed if the a defendant “1) willfully 2) and
materially 3) committed perjury, which is (a) the intentional (b) giving of false testimony (c) as to
a material matter”). Correctly noting that such an enhancement requires findings to be entered on
the record, Probation left the question to the sound discretion of this Court. (PSR at 22.)

       B. Discussion

               1. Applicable Law

        As the Court is aware, the Guidelines continue to provide important guidance to sentencing
courts following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397
F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on
extensive empirical evidence derived from the review of thousands of individual sentencing
decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines
as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49. After that
calculation, the Court considers the seven factors outlined in Title 18, United States Code, Section
3553(a), which include the nature and circumstances of the offense, the individual characteristics
of the defendant, and the need adequately to deter criminal conduct and promote respect for the
law. See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and


2
  The defendant argues that the Government’s arguments concerning the obstruction of justice
enhancement are “untimely.” (ECF No. 101 at 9.) While the Government’s objection was not
communicated to Probation in connection with the draft PSR received on April 6, 2020, the
Government objected within ten days of receiving the final PSR on April 30, 2020. (See ECF No.
100.) And the Government’s notice to Probation caused no prejudice to the defendant because,
among other reasons, (i) the Government’s objection concerns the applicability of a Guidelines
enhancement rather than facts contained in the PSR; (ii) Probation does not make a determination
as to whether that enhancement applies; (iii) the defendant was not otherwise entitled to credit for
acceptance of responsibility; (iv) Probation’s revised PSR was issued more than a month before
sentencing; (v) whether the enhancement is applied cannot be determined until sentencing; and (vi)
in any event, objections to a Guidelines calculation also may be raised at sentencing. See, e.g.,
United States v. Rodriguez, 943 F.2d 215, 216 (2d Cir. 1991).
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 4 of 10
                                                                                                   Page 4


        (D) to provide the defendant with needed educational or vocational training,
        medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). The Guidelines’ relevance throughout the sentencing process stems in
part from the fact that, while they are advisory, “the sentencing statutes envision both the
sentencing judge and the Commission as carrying out the same basic § 3553(a) objectives.” Rita
v. United States, 551 U.S. 338, 348 (2007). To the extent a court imposes a sentence outside the
range recommended by the Guidelines, that court must “consider the extent of the deviation and
ensure that the justification is sufficiently compelling to support the degree of the variance.”
United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall, 552 U.S. at
46).

                2. The Court Should Apply the Guidelines Enhancement for
                   Obstruction of Justice

         As noted above, Probation left the question of whether to apply the Guidelines
enhancement for obstruction of justice to the sound discretion of the Court. (PSR at 22.) For the
reasons explained more fully below, the Government believes that the enhancement is warranted
in light of trial testimony offered by the defendant that appears to be false and was not credited by
the jury. The defendant does not believe that the enhancement should be applied. (See ECF No.
101 at 9.)

        “In this Circuit, an enhancement for obstruction of justice based on perjured testimony may
be imposed only where the sentencing court finds ‘that the defendant 1) willfully 2) and materially
3) committed perjury, which is (a) the intentional (b) giving of false testimony (c) as to a material
matter.’” Ben-Shimon, 249 F.3d at 102 (quoting Zagari, 111 F.3d at 329). A defendant possesses
a “specific intent to commit perjury . . . when . . . testifying under oath . . . [he] gives false testimony
concerning a material matter with the willful intent to provide false testimony, rather than as a
result of confusion, mistake, or faulty memory.” United States v. Thompson, 808 F.3d 190, 196
(2d Cir. 2015) (quoting United States v. Dunnigan, 507 U.S. 87, 94 (1993)). “In determining
whether an enhancement for obstruction of justice is required, it is sufficient if the district court
‘makes a finding of an obstruction of, or impediment to, justice that encompasses all of the factual
predicates for a finding of perjury,’ but ‘it is preferable for a district court to address each element
of the alleged perjury in a separate and clear finding.’” Ben-Shimon, 249 F.3d at 102 (quoting
Dunnigan, 507 U.S. at 94–95). All of the requisite elements are satisfied here.

       The defendant intentionally gave false testimony as to material factual matters when he
took the stand at trial. For example, the defendant offered false testimony with respect to the
following:

           The defendant testified, in relevant part, that he was “aware of the fact that I
            have to give SOMU my updated information, so that’s why I gave them the 781
            as my address, because that’s where – I’m homeless, and that’s where I
       Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 5 of 10
                                                                                               Page 5


           resided.”3 (Tr. at 444:12–16.) As Investigative Analyst Reginald Donaldson
           testified and cell site data introduced at trial showed, however, the defendant
           does not appear to have been in the Bronx during much of 2017 and 2018. (Id.
           at 357:14–17; 360:1–4; see also Gov’t. Ex. 417 at 7–14.) And as the defendant
           later admitted, that is not the address listed on his driver’s license, nor is it the
           address he provided to law enforcement when arrested in July 2018. (Id. at
           487:6–488:2.)

          The defendant also testified, in relevant part, that “[o]n nights when I would
           arrive at the shelter, sometimes they wouldn’t have a bed for me, so I would
           either . . . have to sit in a chair overnight, or they would tell me to just come
           back the next day because they would not be able to assign me a bed.” (Tr. at
           445:9–13.) But Gilbert Soto, the Program Director at the men’s shelter in the
           Bronx, testified that the process for admitting residents to the shelter and
           determining who was in the building each evening was very different than that
           described by the defendant. (See id. at 202:16–204.)

          Regarding his residence at the MLK Address with his ex-girlfriend, the
           defendant testified, in relevant part, “She’s my girlfriend. Sometimes she
           would say, hey, you know, can you come stay with me. And I didn’t see nothing
           wrong with staying with her. It was just I would go stay with her sometimes.”
           (Tr. at 446:8 –11.) However, Aja Greene, a security officer at the MLK Address
           testified that she saw the defendant almost every day, five days per week, for
           several months. (Id. at 219:9–220:12.) Indeed, based on those observations
           and the times of her shifts, Ms. Greene concluded that “[the defendant] was
           living there.” (Id. at 220:16–18.) And the defendant eventually received a
           notice threatening to evict him from that address. (See Gov’t. Ex. 601; Tr. at
           483:19–484:8.)

          With respect to his residing at the Seventh Street Address and his relationship
           with his current girlfriend, the defendant testified, in relevant part, that “[i]t
           wasn’t established between us that you’re going live here or whatever, you
           know. Being that she knew that I did certain, you know, odd jobs in Jersey, she
           gave me a key to enter in the event that she was at work or whatever.” (Tr.
           447:9–13.) However, as the evidence at trial showed, the defendant was present
           at the Seventh Avenue address almost every day from October 12, 2018,
           through November 5, 2018. (Id. at 297:4–19; see also Gov’t Ex. 819.) And the
           defendant’s current girlfriend confirmed that he stayed at the Seventh Avenue
           Address at least three times a week for several months. (Tr. at 424:6–425:7.)

          When asked, “Why didn’t you fill out a change of address form and include
           New Jersey as a residence?” the defendant responded, “Because I didn’t live in
           New Jersey.” (Tr. at 454:5–10.) But, as already noted above, both Ms.

3
 As the Court may recall, “SOMU” refers to the New York Police Department’s Sex Offender
Monitoring Unit, which monitors registered sex offenders in the five boroughs of New York City.
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 6 of 10
                                                                                           Page 6


           Greene’s testimony regarding the defendant’s presence at the MLK Address
           and the defendant’s girlfriend’s testimony regarding his living at the Seventh
           Avenue Address show that the defendant did reside in New Jersey for
           substantial periods. (Id. at 219:9–220:12, 424:6–425:7.) That the defendant
           spent significant time in New Jersey during the relevant period was further
           confirmed by cell site data, along with Investigative Analyst Donaldson’s
           testimony regarding those data. (See Gov’t. Ex. 417 at 7–14.)

          The defendant also testified that he spent the night at his mother’s house or his
           children’s mother’s house whenever he was unable to get a bed at the men’s
           shelter in the Bronx. (See, e.g., Tr. at 471:8–19.) But the defendant also
           claimed that he only spent the night at those locations “[o]ccasionally a few
           days,” and that “it wasn’t a long period of time.” (Id. at 471:14–16.) Yet as
           shown by shelter records and the testimony of Mr. Soto, the defendant spent
           approximately two weeks at the shelter during all of 2017 and 2018. (Gov’t.
           Ex. 301; Tr. at 209:22–210:4.) As a result, the defendant’s testimony that he
           only infrequently stayed at other locations is contradicted by other evidence.

In short, the defendant testified falsely regarding a number of factual matters pertaining to where
and when he physically resided at locations in New Jersey, which was directly material to his guilt
or innocence of the charged offense. Nor were these the only instances in which the defendant’s
testimony contradicted the evidence; for example, the defendant insisted that he filed certain
registration documents pertaining to his address, when neither he nor the relevant agencies had
any record of such documents having been filed. (See Tr. at 478:23–479:3; 481:16–19.) The
defendant thus offered false testimony under oath on both direct and cross-examination, in an effort
to convince the jury that it should find him not guilty of the charged offense.

        In response, the defendant argues that he “did not testify with the intent to give false
testimony,” and instead merely offered “his belief as to where he lived and where he resided and
what his status was with respect to homelessness.” (ECF No. 101 at 9.) But the truth or falsity of
the defendant’s purported belief that he was not a “resident” of New Jersey is irrelevant. Here, the
Government seeks to apply the Guidelines enhancement for obstruction of justice because the
defendant testified falsely regarding facts separate and apart from any subjective belief as to
residency, such as whether and when the defendant was physically staying or sleeping at various
locations. Substantial evidence offered at trial flatly contradicted the testimony offered by the
defendant with regard to those factual matters, and it shows that the defendant “g[ave] false
testimony concerning a material matter with the willful intent to provide false testimony, rather
than as a result of confusion, mistake, or faulty memory.” Thompson, 808 F.3d at 196 (quoting
Dunnigan, 507 U.S. at 94). As such, the two-level enhancement for obstruction of justice is
appropriate.

       Applying that enhancement, the only difference between Probation’s calculation and the
Government’s proposed calculation is a two-level increase in the total adjusted offense level from
16 to 18. (See U.S.S.G. § 3C1.1.) Based on that increased offense level and a criminal history
category of III, the resulting Guidelines range is 33 to 41 months’ imprisonment.
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 7 of 10
                                                                                             Page 7


               3. A Sentence Within the Calculated Guidelines Range Is Reasonable
                  and Appropriate

        The Government respectfully submits that a sentence within the Government-calculated
Guidelines range of 33 to 41 months’ imprisonment is sufficient, but not greater than necessary,
to comply with the purposes of sentencing. All of the factors identified above, including the need
to reflect the seriousness of the offense, to promote respect for the law, to provide just punishment,
to protect the public from further crimes of the defendant, and to afford adequate deterrence to this
defendant and other similarly situated individuals, see 18 U.S.C. § 3553(a)(2)(A)–(C), weigh in
favor of a Guidelines sentence.

       First, a sentence within the calculated Guidelines range is necessary to reflect the
seriousness of this defendant’s offense and to provide just punishment for that offense. See 18
U.S.C. § 3553(a)(2)(A). Congress established SORNA to ensure that governmental authorities
and the public could be aware of sexual offenders who lived or worked in their neighborhoods.
While SORNA establishes a regulatory regime that applies to a wide range of offenders, there can
be no question that the defendant’s underlying offense requiring him to register under SORNA is
extremely serious and align directly with the concerns motivating SORNA’s enactment.

        While the defendant has repeatedly downplayed the seriousness of his underlying offense
(see, e.g., Tr. at 62:13–14),4 that offense involved the forcible and aggressive sexual touching of
another. It was a gravely serious crime that caused the defendant to be designated a “sexually
violent offender” under New York State law, and – as Probation calculated in the PSR – it rendered
the defendant a Tier III offender under SORNA. In light of his underlying offense and the
important policies motivating the defendant’s requirement to register and update his registration,
the defendant’s disregard and evasion of his registration requirements for an extended period
warrants a sentence within the calculated Guidelines range.

        Second, a sentence within the calculated Guidelines range is necessary to protect the public
from further crimes of the defendant, and to afford adequate deterrence. The defendant’s failure
to register and update his registration as required by law evidences his belief that he can choose
whether and when generally applicable laws apply to him. Indeed, at trial and in his sentencing
submission to this Court, the defendant continues his attempts to justify his actions by claiming
that he simply did not believe that he was residing in New Jersey. (See, e.g., Tr. 454:5–10.) The
jury did not credit those claims and, as noted above, they appear to be continuing efforts to excuse
or minimize the defendant’s crime. A sentence within the calculated Guidelines will appropriately
reflect the severity of the defendant’s offense, and ensure that he complies with his continuing
obligations under SORNA so that the public remains informed of his sex offender status and
current address as the law requires.

       Third, a sentence within the calculated Guidelines range is necessary to provide general

4
  As the Court is aware, the Government did not offer evidence of the nature of the underlying
offense during trial in light of the Court’s in limine ruling excluding such evidence. Nevertheless,
defense counsel characterized the defendant’s underlying offense during opening statements. (Tr.
at 62:12–14.)
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 8 of 10
                                                                                            Page 8


deterrence to others similarly situated. SORNA and state sex offender registration regimes are
intended to advance public safety and were enacted as a result of the considered judgment of
Congress and other elected bodies. And within the structure established by SORNA, this
defendant’s violation is serious; he is a Tier III offender who avoided statutory registration for a
significant period of time. By doing so, the defendant effectively absented himself from state and
federal sex offender monitoring programs, frustrating one of the central aims of SORNA’s
registration framework. See, e.g., Carr v. United States, 560 U.S. 438 (2010). Adequately
addressing such violations is necessary to deter others subject to SORNA’s requirements from
similarly disregarding the law. And in this case in particular, a Guidelines sentence also is
appropriate to emphasize that conditioning one’s compliance with SORNA’s registration
requirements on subjective beliefs as to residency – regardless of where one is actually living and
sleeping on an habitual basis – may result in serious consequences.

           4. The Defendant’s Arguments Do Not Warrant a Time Served Sentence

        None of the defendant’s arguments warrant a time served sentence.5 In his submission, the
defendant argues that he should receive a non-Guidelines sentence because he had a difficult
childhood, limited education, and because other sex offenders have received non-Guidelines
sentences for failing to register. (See ECF No. 101 at 2–4, 10–11.) Given that even the defendant
has admitted that he understood his registration obligations, however, arguments regarding his
education are unpersuasive. Moreover, although the defendant may have had a difficult
upbringing, his own submission emphasizes that he currently has “strong family bonds” with
relatives who “ha[ve] stood by him.” (Id. at 4.) And even if other sex offenders may have received
non-Guidelines sentences in other cases, that does not mean that dispensing with the Guidelines is
also appropriate in this case.

        The defendant also suggests the fact that he is “currently registered now” is evidence that
“has every intention of registering in the future regardless of his own belief as to whether he is a
resident of New Jersey or any other state.” (ECF No. 101 at 10.) That argument is unconvincing.
Prior to committing this offense, the defendant was required to register and update his registration
to reflect the truth about he was residing, regardless of any subjective “belief” as to whether he
really should be considered a “resident” of where he was living. See 34 U.S.C. § 20914(a)(3)

5
  The defendant suggests that he should be given a non-incarceratory sentence because he has been
diagnosed with “borderline diabetes” and “high blood pressure” not requiring medication, and
therefore is at greater risk with respect to COVID-19. (See PSR ¶ 76; ECF No. 101 at 7–9.) It is
not clear whether Probation has confirmed either diagnosis based on medical records, as opposed
to the defendant’s own reporting. (See PSR ¶ 76.) To the extent the defendant suffers from those
conditions, the Government agrees that diabetes is an increased risk factor and comorbidity with
COVID-19. See, e.g., People of Any Age with Underlying Medical Conditions, Centers for Disease
Control, available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html. The Government also acknowledges that pulmonary hypertension
(as opposed to regular hypertension or high blood pressure) is an increased risk factor, see id., but
the defendant does not appear to allege that he suffers from that condition. In any event, the Court
can address any such issues by delaying the date on which the defendant is ordered to report to
begin serving his sentence, rather than reducing an otherwise appropriate sentence.
        Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 9 of 10
                                                                                             Page 9


(requiring that a sex offender provide “[t]he address of each residence at which the sex offender
resides or will reside”) (emphasis added). He did not. And the defendant also omits that the
Government required as a condition of his release on bail that he update his sex offender
registration (see ECF No. 7); thus, it is equally likely that the defendant’s registration is current
because he quickly would be detained if it were not.

        The defendant’s continued refusal to accept responsibility for his offense is troubling.
Even in his sentencing submission, the defendant continues to minimize his conduct – arguing,
among other things, that his failure to register was inconsequential as “a non-violent offense” and
a simple mistake as to his “technical status” because he believed himself to “be technically
homeless.” (ECF No. 101 at 7.) That perspective is disconcerting, because it suggests the
defendant still does not appreciate the seriousness of his conduct. And in any event, it obscures
the truth. As discussed above, the defendant claimed at trial that he was living at a shelter, but the
evidence showed that he was primarily living at the homes of girlfriends, ex-girlfriends, and his
mother. Similarly, the defendant claims that “[t]his case was not about a lack of respect for the
law, but an insistence that [the defendant] did not ‘live’ in New Jersey and did not believe he had
to register there at the time he was arrested,” in part because “[c]ounsel was convinced that [the
defendant] truly did not consider himself a New Jersey resident at the time,” and “considered
himself a New Yorker” because “[h]is license was from New York” and “his mail was received in
New York.”6 (Id. at 6.) But such semantic distinctions are unavailing when a sex offender, like
the defendant, is spending the majority of his time living and sleeping at addresses other than those
provided to the relevant sex offender registry, as required by law.

           C. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the calculated Guidelines range of 33 to 41 months’




6
  Notably, the defendant omits that while “[h]is license was from New York” and “his mail was
received in New York,” neither of those addresses – which were different both from the men’s
shelter in the Bronx and from each other – were provided as current registered addresses to the
NYSOR. (ECF No. 101 at 6.)
       Case 1:19-cr-00253-GHW Document 102 Filed 06/29/20 Page 10 of 10
                                                                                        Page 10


imprisonment, as such a sentence would be sufficient, but not greater than necessary, to serve the
legitimate purposes of sentencing.


                                             Respectfully submitted,

                                             AUDREY L. STRAUSS
                                             Acting United States Attorney
                                             Southern District of New York

                                         By: Jarrod L. Schaeffer
                                             Jarrod L. Schaeffer
                                             Assistant United States Attorney
                                             Tel: (212) 637-2270


cc:    Inga Parsons, Esq. (via ECF)
